Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 08, 2016

The Court of Appeals hereby passes the following order:

A16A1947. G&D CONSTRUCTION GROUP, INC. et al v. AUTO OWNERS
    INSURANCE COMPANY.

      G&D Construction Group, Inc., George Puha a/k/a Gheorghe Puha, Doru Puha
and Huisel Kim Puha filed a notice of appeal and amended notice of appeal from the
trial court’s order granting summary judgment to plaintiff Auto Owners Insurance
Company. The notices of appeal indicated that the appellants sought to appeal to the
Supreme Court. However, the case was inadvertently transmitted to and docketed in
this Court. Based on the notices of appeal, this case is hereby TRANSFERRED to the
Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           07/08/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.